Title: To Thomas Jefferson from James Madison, 8 December 1788
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Philadelphia Decr. 8. 1788.

This will be handed to you by Mr. Governeur Morris who will embark in a few days for Havre, from whence he will proceed immediately to Paris. He is already well known to you by character; and as far as there may be a defect of personal acquaintance I beg leave to supply it by this introduction.
My two last were of Ocr. 8 and 17th. They furnished a State of our affairs as they then stood. I shall here add the particulars of most consequence, which have since taken place, remembering however that many details will be most conveniently gathered from the conversation of Mr. Morris who is thoroughly possessed of American transactions.
Notwithstanding the formidable opposition made to the new federal government, first in order to prevent its adoption, and since in order to place its administration in the hands of disaffected men, there is now both a certainty of its peaceable commencement in March next, and a flattering prospect that it will be administred by men who will give it a fair trial. General Washington will certainly be called to the Executive department. Mr. Adams who is pledged to support him will probably be the vice president. The enemies to the Government, at the head and the most inveterate of whom, is Mr. Henry are laying a train for the election of Governour Clinton, but it cannot succeed unless the federal votes be more dispersed than can well happen. Of the seven States which have appointed their Senators, Virginia alone will have antifederal members in that branch. Those of N. Hampshire are President Langdon and Judge Bartlett, of Massachusetts Mr. Strong and Mr. Dalton, of Connecticut Docr. Johnson and Mr. Elseworth, of N. Jersey Mr. Patterson and Mr. Elmer, of Penna. Mr. R. Morris and Mr. McClay, of Delaware Mr. Geo: Reed and Mr. Bassett, of Virginia Mr. R. H. Lee and Col. Grayson. Here is already a majority of the ratifying States on the side of the Constitution. And it is not doubted that it will be reinforced by the appointments of Maryland, S. Carolina and Georgia. As one branch of the Legislature of N. York is attached to the Constitution, it is not im  probable that one of the Senators from that State also will be added to the majority.—In the House of Representatives the proportion of antifederal members will of course be greater, but can not if present appearances are to be trusted amount to a majority or even a very formidable minority. The election for this branch has taken place as yet no where except in Penna. and here the returns are not yet come in from all the Counties. It is certain however that seven out of the eight, and probable that the whole eight representatives will bear the federal stamp. Even in Virginia where the enemies to the Government form ⅔ of the legislature it is computed that more than half the number of Representatives, who will be elected by the people, formed into districts for the purpose, will be of the same stamp. By some it is computed that 7 out of the 10 allotted to that State will be opposed to the politics of the present Legislature.
The questions which divide the public at present relate 1. to the extent of the amendments that ought to be made to the Constitution, 2. to the mode in which they ought to be made. The friends of the Constitution, some from an approbation of particular amendments, others from a spirit of conciliation, are generally agreed that the System should be revised. But they wish the revisal to be carried no farther than to supply additional guards for liberty, without abridging the sum of power transferred from the States to the general Government, or altering previous to trial, the particular structure of the latter and are fixed in opposition to the risk of another Convention, whilst the purpose can be as well answered, by the other mode provided for introducing amendments. Those who have opposed the Constitution, are on the other hand, zealous for a second Convention, and for a revisal which may either not be restrained at all, or extend at least as far as alterations have been proposed by any State. Some of this class are, no doubt, friends to an effective Government, and even to the substance of the particular Government in question. It is equally certain that there are others who urge a second Convention with the insidious hope of throwing all things into Confusion, and of subverting the fabric just established, if not the Union itself. If the first Congress embrace the policy which circumstances mark out, they will not fail to propose of themselves, every desireable safeguard for popular rights; and by thus separating the well meaning from the designing opponents fix on the latter their true character, and give to the Government its due popularity and stability.
Moutier proves a most unlucky appointment. He is unsocial,  proud and niggardly and betrays a sort of fastidiousness toward this country. He suffers also from his illicit connection with Madame de Brehan which is universally known and offensive to American manners. She is perfectly soured toward this country. The ladies of New York (a few within the official circle excepted) have for some time withdrawn their attentions from her. She knows the cause, is deeply stung by it, views every thing thro the medium of rancor and conveys her impressions to her paramour over whom she exercises despotic sway. Latterly their time has [been] chiefly spent in [travelling]. The first vis[it] was to an Indian treaty at Furt Schuyler and thence to the Oneida town. The next to Boston and thence to N. Hampshire. The last to Mount Vernon from which they but lately returned. On their journeys it is said they often neglect the most obvious precautions for veiling their intimacy. At Boston he im prudently suffered etiquette to prevent even an interview with governor Hancock. The inhabitants taking part with the governor neither visited nor invited the count. They were the less apprehensive of a misinter pretation of the neglect as the most cordial intercourse had just preceded between the town and the French squadron. Both the count and the marchioness are particularly unpopular among their countrymen here. Such of them as are not under restraint make very free remarks and are anxious for a new diplomatic arrangement.—It is but right to add to these particulars that there is reason to believe that unlucky impressions were made on the count at his first probably by de la Forest, the Consul, a cunning disciple I take it of Marbois’ politics and by something in his communications with Jay which he considered as the effect of coldness and sourness toward France.I am a stranger to the errand on which G. Morris goes to Europe. It relates I presume to the affairs of R. Morris which are still much deranged.
I have received and paid the draught in favor of Docr. Ramsay; I had before paid the order in favor of Mr. Thomson, immediately on the receipt of your letter. About 220 dollars of the balance due on the last state of our account, were left in Virginia for the use of your Nephews. There are a few lesser sums which stand on my side of the account which I shall take credit for, when you can find leisure to forward another statement of your friendly advances for me.
I shall leave this place in a day or two for Virga. where my friends who wish me to co-operate in putting our political machine into activity as a member of the House of Representatives, press  me to attend. They made me a candidate for the Senate, for which I had not allotted my pretensions. The attempt was defeated by Mr. Henry who is omnipotent in the present legislature and who added to the expedients common on such occasions, a public philippic against my federal principles. He has taken equal pains in forming the Counties into districts for the election of Representatives to associate with Orange such as are most devoted to his politics, and most likely to be swayed by the prejudices excited against me. From the best information I have of the prevailing temper of the district, I conclude that my going to Virga. will answer no other purpose than to satisfy the Opinions and intreaties of my friends. The trip is in itself very disagreeable both on account of its electioneering appearance, and the sacrifice of the winter for which I had assigned a task which the intermission of Congressional business would have made convenient at New York.
With the sincerest affection & the highest esteem I am Dear Sir yrs.

Js. Madison Jr.


The letter herewith inclosed for Mr. Gordon is from Mr. Cyrus Griffin. The other from Mr. Macarty an American Citizen settled in France, but at present here on business. He appears to be a very worthy man and I have promised to recommend his letter to your care, as a certain channel of conveyance.

